Citation Nr: 1217818	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-36 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served in the United States Navy Reserves, with a period of active duty from August 19, 1968 to April 29, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran is seeking service connection for hearing loss and tinnitus that he states were the result of acoustic trauma incurred in service in 1970 while stationed aboard the USS Sanctuary.  The Veteran's DD Form 214 for the period of August 19, 1968 to April 29, 1970, shows that the Veteran was on active duty.  The Veteran is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by service from August 19, 1968, to April 29, 1970.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  


A.  Hearing Loss

The Veteran asserts that he suffers from bilateral hearing loss as a result of his military service.  Specifically, he states that while in service, he was exposed to noise from helicopters and a loud fog horn, indicating that his service duties included assisting helicopters to land aboard the USS Sanctuary, a Navy hospital ship, and that his duty station was in close proximity to the fog horn.

A review of the Veteran's service treatment records (STRs) shows that the active duty entrance and separation examination hearing tests only consisted of the whispered voice test with results of 15/15, respectively.  No audiological testing was performed.  Similarly, January 1967 and September 1972 Reserve enlistment and re-enlistment examination reports showed normal (15/15) hearing based on whispered voice tests.  Again, no audiological testing was performed.  The Veteran's STRs are silent for complaints or treatment related to the Veteran's ears or hearing.  On his reports of medical history dated in February 1968 and September 1972, the Veteran denied ear trouble and hearing loss.

Post-service medical records contain the results of private audiograms dated in April 1993, October 1994, and May 1995, which were performed as part of the Veteran's employment.  The records indicated that other than basic hearing test screening, the Veteran had undergone no treatment.  

The results of audiometric testing on those dates were, respectively, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
0
0
15
LEFT
10
10
0
20
40






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
0
LEFT
10
15
10
35
55





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
15
LEFT
10
15
10
20
50

At the time of the April 1993 and May 1995 hearing tests, the Veteran denied ever having had treatment for an ear problem, denied any ear or hearing problems, and denied noisy hobbies.

In November 2006, the Veteran presented for a VA audiology consultation.  At that time, it was noted that the Veteran had normal hearing for most of the speech range frequencies for the right ear, with a mild to moderately severe sensorineural hearing loss at the high frequencies.  For the left ear, normal hearing was indicated at the low frequencies with a mild to moderately severe sensorineural hearing loss at the middle to high frequencies.  Word recognition ability was fair to good for both ears.

In July 2007, the Veteran underwent a VA audiology examination.  The Veteran reported noise exposure in service from helicopters and fog horns, stating that ear protection was occasionally worn while working around the helicopters.  It was noted that after service, he worked for the railroad industry, six years of which was spent as a machine operator and foreman, during which time ear protection was worn.  He then became a sales representative for railroad equipment, which did not involve noise exposure.  The Veteran also denied any significant recreational noise exposure.  The Veteran reported that he first noticed a loss of hearing 10 to 15 years prior, stating that his hearing had become progressively worse over time.

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
45
35
LEFT
20
30
40
55
60

The Veteran's speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  He was diagnosed as having right ear sensorineural hearing loss at 3000 and 4000 hertz and left ear sensorineural hearing loss at 1000 and 4000 hertz.  The VA audiologist reviewed the private audiograms of record, noting that the Veteran had normal sensitivity at all test frequencies in the right ear at the time of the 1995 audiogram, which would indicate the onset of right ear hearing loss to be after that time.  The audiologist opined that, given that the onset of right ear hearing loss was more than 25 years after service, it was less likely than not that the Veteran's right ear hearing loss was attributable to service.  

With regard to the left ear, the VA audiologist noted that although the Veteran had an existing high frequency hearing loss in 1995, the 1995 audiometric testing report indicated a standard threshold shift when compared to the baseline.  The VA audiologist noted that the baseline test report was not of record, but stated that it would be logical to assume that it was conducted in 1992 at the time that the Veteran was hired, which would demonstrate a noticeable progression of hearing loss between 1992 and 1995.  The audiologist noted that the Veteran was not working around loud noises during that time and that his current test results were noticeably worse than those obtained in 1995, which the audiologist stated would indicate an ongoing progression of hearing loss in the left ear in the absence of noise exposure.  The audiologist determined that that finding suggested that the hearing loss was not a long standing condition, but was progressive in nature.  He further noted that the current configuration of the left ear hearing loss did not show the typical "noise notch" configuration associated with noise-induced hearing loss.  Lastly, the VA audiologist pointed out that the Veteran's statement that he began to notice hearing loss 10 to 15 years prior would be consistent with the 1995 audiogram.  The audiologist opined, therefore, that the Veteran's left ear hearing loss was less likely than not attributable to his military service.

At the outset, the Board notes that the evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Board finds no reason to discount the Veteran's reported noise exposure in service.  Thus, the question is one of nexus.  In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, the VA audiologist, after weighing the evidence of record concluded that the Veteran's hearing loss was not related to service.  The VA audiologist noted that the Veteran was not afforded a formal hearing test in service.  He also acknowledged the Veteran's assertion of noise exposure in service, his use of hearing protection while working in noisy environments after service, and the lack of noise exposure in his current employment.  The audiologist concluded, however, that the Veteran's hearing loss was not related to his military service.  In so doing, the VA audiologist relied upon a variety of factors, to include the Veteran's self-reported onset of hearing loss more than 25 years after service and normal right ear hearing loss until sometime after 1995.

The Board notes that the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and a current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, however, as the evidence fails to demonstrate a relationship between the Veteran's hearing loss and service, service connection is not warranted.

In this regard, the Board finds probative the VA audiologist's negative nexus opinion.  The Board also finds significant that the Veteran denied hearing loss in April 1993 and May 1995.  The Veteran also denied any treatment related to the ears at that time.  Although the Veteran believes that his hearing loss is due to noise exposure in service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the Veteran's own admission that his hearing loss was not noticed until approximately 25 years after service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  

Thus, although the Veteran believes his hearing loss to be related to his military service, the Board finds the medical evidence of record to be more probative on the issue of nexus.  The VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by the audiologist's explanation because of his expertise and because the record is consistent with the explanation.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

B.  Tinnitus

In December 2006, the Veteran claimed service connection for tinnitus.  He did not indicate the date of onset of his tinnitus nor provide any information regarding his symptoms of tinnitus or frequency or duration thereof.  The Veteran's STRs are negative for complaints related to tinnitus.  His STRs reveal that he specifically denied ear problems in service.  Similarly, the reports of private hearing tests conducted in connection with the Veteran's employment failed to indicate any ear problems.  During the November 2006 VA audiology consultation, the Veteran reported experiencing constant tinnitus, primarily in the left ear, which had existed for 10 plus years with unknown specific cause.

As noted previously, the Veteran was afforded a VA audiology examination in July 2007.  The VA audiologist noted that the Veteran had not endorsed tinnitus at the time of his 1995 hearing test and had reported the onset of his tinnitus to be 10 to 15 years prior.  Given the Veteran's report of tinnitus being worse in his left ear, which ear also demonstrated worse hearing, the VA audiologist opined that the Veteran's tinnitus was most likely associated with his hearing loss, but not with service as the Veteran did not complain of tinnitus until approximately 25 years after service.

In light of the July 2007 VA audiologist's negative nexus opinion, service connection for tinnitus is not warranted.  In concluding that the Veteran's tinnitus was not related to his period of active military service, the VA audiologist relied on the Veteran's own statements regarding the onset of tinnitus approximately 25 years after service.  The Board finds that, in light of the Veteran's STRs failing to disclose evidence of tinnitus or other ear problems in service, the Veteran's denial of ear problems in 1993 and 1995, the post-service medical records first showing complaints of tinnitus in November 2006, at which time the Veteran's reported ringing in his ears for 10 plus years, but not since service, and the July 2007 VA audiologist's opinion, there is no basis to establish service connection for tinnitus, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.

In finding that service connection for tinnitus is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, the Veteran has not asserted that he first experienced ringing in his ears in service or that he has experienced such symptoms continuously since service.  Rather, in July 2007, the Veteran reported the onset of tinnitus to be 10 to 15 years prior.  Thus, a continuity of problems since service has not been shown.

Accordingly, the Board finds that the claim of service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims for service connection in December 2006.  In January 2007, the RO sent to him a letter notifying him of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA outpatient treatment records and examination report, and private medical evidence.  The Veteran elected to not have a hearing in his case.  

Further, in July 2007, the Veteran was afforded a VA audiology examination.  The VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, recorded the Veteran's subjective complaints related to his disabilities as well as the Veteran's account of his in-service noise exposure, and provided an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  The examination report contains sufficient evidence by which to evaluate the Veteran's claims and the Board finds that the examiner's opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


